DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed January 7, 2022.
	Claims 1-20 are pending.  Claims 1, 6 and 18-19 are amended.  Claims 1, 6, 9 and 18 are independent.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, there is no teaching or suggestion in the prior art of record to provide the recited logic circuit configured to selectively couple the first command/address conductive path of the first memory die with the second command/address conductive path of the second memory die and selectively isolate the first command/address conductive path of the first memory die from the second command/address conductive path of the second memory die, in combination with the other limitations.
With respect to independent claim 6, there is no teaching or suggestion in the prior art of record to provide a third memory die comprising a third command/address conductive path; and a second logic circuit in a second region positioned between the second memory die and the third memory die, the second logic circuit configured to selectively couple the second command/address conductive path of the second memory 
With respect to independent claim 9, there is no teaching or suggestion in the prior art of record to provide the recited steps of determining, at a first logic circuit of the wafer, to communicate the second signal from the first command/address conductive path of the first memory die to a second command/address conductive path of a second memory die of the plurality of memory dies based at least in part on the test configuration; and communicating, using the first logic circuit, the second signal from the first command/address conductive path of the first memory die to the second command/address conductive path of the second memory die based at least in part on determining to communicate the second signal to the second memory die, in combination with the other limitations.
With respect to independent claim 18, there is no teaching or suggestion in the prior art of record to provide the recited first command/address conductive path associated with the memory die and having a first end that is coupled with the first command/address pad and a second end that terminates at a first edge of the layer of material, wherein the first edge of the layer of material substantially aligns in the vertical direction with a first edge of the memory die, and a second command/address conductive path associated with the memory die and having a third end that is coupled with the first command/address pad and a fourth end that terminates at a second edge of the layer of material, wherein the second edge of the layer of material substantially aligns in the vertical direction with a second edge of the memory die, in combination with the other limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825